Fourth Court of Appeals
                                        San Antonio, Texas
                                             February 27, 2017

                                            No. 04-17-00096-CV

                                         IN RE Carolina GARZA

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On February 22, 2017, Relator Carolina Garza filed a petition for writ of mandamus with
this Court. Relator has not filed a certified or sworn copy of the order of which she complains in
her petition. See TEX. R. APP. P. 52.3(k)(1)(A). Relator is ordered to supplement the mandamus
record with a certified or sworn copy of the order being challenged by her petition for writ of
mandamus within ten days of this of this order.


           It is so ORDERED on February 27, 2017.



                                                            PER CURIAM




           ATTESTED TO: ________________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 14-05-53192-CV, styled Carolina Garza v. UV Logistics, LLC and Alex
Rodriguez, pending in the 79th Judicial District Court, Jim Wells County, Texas, the Honorable Richard C. Terrell
presiding.